Citation Nr: 1109501	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  09-31 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for peptic ulcer disease.


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

P. Johnson, Law Clerk





INTRODUCTION

The Veteran served on active duty from July 1966 through July 1968.  Service in the Republic of Vietnam and receipt of the Purple Heart Medal are indicated by the Veteran's service records.

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a March 2009 rating action in which the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky determined that new and material evidence sufficient to reopen a previously denied claim for service connection for peptic ulcer disease had not been received. 

This matter was set for a video hearing on January 12, 2011, but the Veteran had to cancel his appearance due to inclement weather conditions.  In lieu of a hearing, the Veteran submitted a written statement.  The Veteran requested that his hearing not be rescheduled.  His hearing request therefore is withdrawn.  See 38 C.F.R. §§ 20.702(d); 20.704(d) (2010).  

As will be discussed in further detail in the following decision, the Board finds that new and material evidence sufficient to reopen the previously denied claim for service connection for peptic ulcer disease has been received.  Thus, to this extent, the Veteran's appeal is being granted.  The de novo claim for service connection for peptic ulcer disease is addressed in the REMAND portion of the decision below and is being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  In an unappealed October 2007 rating action, the RO confirmed prior denials of service connection for peptic ulcer disease.  

2.  Additional evidence received after the October 2007 rating action is neither cumulative nor redundant of the evidence of record at the time of that last prior final denial and raises a reasonable possibility of substantiating the claim for service connection for peptic ulcer disease.  


CONCLUSIONS OF LAW

1.  The October 2007 rating action, which continued prior denials of service connection for peptic ulcer disease, is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 3.104, 20.1103 (2010).

2.  Since the October 2007 rating action, new and material evidence has been received which serves to reopen the claim of entitlement to service connection for peptic ulcer disease.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  With regard to new and material claims in particular, the VCAA notice must include the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish the underlying claim for the benefit sought.  The notice should include the basis for denial and what specific evidence is needed to reopen.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Here, the Board is granting in full the new and material aspect of the Veteran's appeal.  Accordingly, further discussion as to VA's duty to notify and assist pursuant to the VCAA with regard to the new and material aspect of the appeal would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (finding that further development would serve no useful purpose and would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Thus, the Board will proceed to a decision.  

Analysis 

In general, rating actions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

A prior final denial of a service connection claim may be reopened upon receipt of new evidence, including existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2010).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, although not its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Here, when the RO confirmed the prior final denials of the Veteran's claim for service connection for peptic ulcer disease in October 2007, the record contained the Veteran's service treatment records, VA treatment records, a VA examination report, private medical records, statements from the Veteran, and excerpts of his service personnel records.  These documents indicated that the Veteran was treated during service for complaints of epigastric distress in April 1968 and was found to have a "probable ulcer."  The Veteran's separation examination made no note of a diagnosis of peptic ulcer disease.  He was diagnosed with peptic ulcer disease during an examination by a private physician in October 1981.

Based on this evidence, the October 2007 rating action continued the prior denials of service connection for peptic ulcer disease.  The RO stated that the basis of the continued denial was the lack of competent evidence of a nexus between peptic ulcer disease and the Veteran's active duty.  Specifically, the RO noted that the evidence from the Veteran's private physician did not establish the facts necessary to substantiate or even reasonably raise the possibility of substantiating the claim.  The Veteran was provided notice of the RO's denial and his appellate rights in a November 2007 letter.  He did not initiate an appeal of that denial.

Accordingly, the October 2007 rating action is final.  See U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.1103 (2010).  As explained above, the Veteran's claim may only be reopened if new and material evidence is received.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Therefore, the Board's inquiry will be directed to the question of whether any additionally submitted evidence [i.e., after the October 2007 rating action] is new and material.

The newly received evidence includes statements from the Veteran, VA treatment records, private treatment records, lay statements, and a statement from the Veteran's private physician.  The Veteran's private physician stated that "it is . . . [his] belief [that] the peptic ulcer disease . . . can be related back to . . . [the] initial episode in Vietnam."  See March 2008 statement from R.M, M.D.  Furthermore, it was noted that the Veteran's peptic ulcer disease can be related to his PTSD.  [In an August 2008 rating action, the Veteran was granted service connection for PTSD.]

This evidence is new in that it was not of record at the time of the October 2007 denial.  The evidence is also material because it is so significant that it must be considered in order to decide fairly the merits of the claim.  Specifically, this new evidence tends to support the conclusion that the Veteran's diagnosed peptic ulcer disease is related to his military service.

Clearly, new and material evidence sufficient to reopen the previously denied claim for service connection for peptic ulcer disease has been received.  Thus, the Board grants this aspect of the Veteran's appeal.  [The underlying claim for service connection for peptic ulcer disease will be addressed in the Remand portion of this decision.]
ORDER

New and material evidence having been received, the claim of entitlement to service connection for peptic ulcer disease is reopened.  To this extent only, the appeal is allowed. 


REMAND

As described above, there is now evidence of record in the form of a March 2008 letter from Dr. R.M., which suggests the Veteran's current diagnosed peptic ulcer disease stems from his service in Vietnam.  This letter, while sufficient to reopen the claim, is not sufficient to allow the claim.  As noted above, although the service treatment records reflect a finding of "probable ulcer" after the Veteran complained of epigastric distress, the separation examination provided no discussion of a finding of peptic ulcer disease.  Further, post-service medical records do not reflect such a diagnosis until many years after the Veteran's active duty.  

Accordingly, it appears that Dr. R.M.'s statement was based on the Veteran's self-report of an in-service diagnosis.  See Swan v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (holding that it is error to reject a medical opinion solely on the basis that the medical opinion was based on a history given by the veteran, and that a claimant's report must be examined in light of the evidence of record).  

Under these circumstances, a nexus opinion must be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) & Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2010) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim]. 

Further review of the record reveals that the Veteran was treated at the 12th Evacuation Hospital in Vietnam in April 1968 for complaints of epigastric distress.  While the record includes physician notes from this hospital, the Veteran's emergency department records have not been associated with his claims folder.  Therefore, on Remand, VA should attempt to obtain, and associate, these records with the Veteran's claims file.  See 38 U.S.C.A. § 5103A(b) (West 2002).

The evidence of record does not indicate that the Veteran has received appropriate notice pursuant to the VCAA.  Although the Veteran received a VCAA notice in an April 2007 letter, this notice was issued in connection with his March 2007 claim which was finally denied in October 2007.  This Veteran was never sent proper notice when he filed to reopen his claim in September 2008.  This must be accomplished.

If, as here, the record has a procedural defect with respect to the notice required under the VCAA, this may not be cured by the Board.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Board therefore must remand the case to the agency of original jurisdiction because the record does not show that the Veteran was provided adequate notice under the VCAA and the Board is without authority to do so.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VCAA notice letter pertaining to the issue of entitlement to service connection for peptic ulcer disease, on a direct and as secondary to a service-connected disability.  An appropriate amount of time should be provided to the Veteran and his representative for any response.

2.  Contact the Veteran and ask that he identify any recent medical examination or treatment records pertaining to his peptic ulcer disease.  Any such records should be obtained to the maximum extent possible.  The Board is particularly interested in records of VA treatment that the Veteran may have received since October 2007.  Any records so obtained should be associated with the Veteran's VA claims folder.  Follow-up requests should be made if necessary, and the VA Medical Center is asked to provide a negative reply if records are not available.

3.  Also, obtain records of treatment that the Veteran may have received at the 12th Evacuation Hospital in Vietnam from April 1968.  All efforts to obtain such records should be documented in the claims folder.  All such available documents should be associated with the Veteran's claims folder. 

4.  Then, arrange for the Veteran to be scheduled for a VA examination to determine the existence, nature, and etiology of any peptic ulcer disease.  The claims folder must be made available to the examiner for review and the examination report must indicate whether such review was accomplished.  All pertinent pathology should be noted in the examination report.  

After examination and review of the claims folder, the examiner should opine as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any diagnosed peptic ulcer disease had its onset during the Veteran's service, is otherwise related to the Veteran's period of active service, or was caused or aggravated (permanently worsened beyond normal progression) by the Veteran's service-connected PTSD.  [If the Veteran is found to have peptic ulcer disease that is aggravated by his service-connected PTSD, the examiner should quantify the approximate degree of aggravation.]  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Complete rationale for all opinions expressed should be provided.  

5.  Following completion of the above, adjudicate the issue of entitlement of service connection for peptic ulcer disease, on a direct basis and as secondary to a serviceconnected disability.  If the decision remains adverse to the Veteran, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2010).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


